Citation Nr: 1026464	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for right nasal pterygium.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for otitis externa.  

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for sinusitis.

5.  Entitlement to service connection for diabetes mellitus (DM).

6.  Entitlement to service connection for a cardiac disorder.

7.  Entitlement to service connection for a pulmonary disorder, 
to include on a secondary basis.

8.  Entitlement to a compensable evaluation for service-connected 
right pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This case was remanded by the Board of Veterans' Appeals (Board) 
in March 2007 to the Department of Veterans Affairs (VA) Regional 
Office in San Juan, Puerto Rico (RO), for additional development, 
and to afford the Veteran an opportunity to obtain a new 
representative.  The appeal was also remanded for ensure 
compliance with the law regarding VA's duty to notify claimants 
as to the substantiation of petitions to reopen previously denied 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).    

The issues of service connection for a pulmonary disability, to 
include on a secondary basis, and entitlement to a compensable 
evaluation for service-connected right pleurisy are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for right pterygium 
was denied by the RO in an unappealed rating decision in February 
1963; a November 1987 Board decision denied reopening of the 
claim.   

2.  The evidence received subsequent to the November 1987 denial 
of reopening does not relate to the unsubstantiated fact 
indicating a current right pterygium was caused or aggravated by 
service and does not, by itself or in connection with the 
evidence previously assembled, raise a reasonable possibility of 
substantiating the claim for service connection for right 
pterygium.  

3.  The original claim of service connection for bilateral 
hearing loss was denied by the Board in November 1987.   

4.  The evidence received subsequent to the November 1987 denial 
of reopening does not relate to the unsubstantiated fact of a 
current bilateral hearing loss caused or aggravated by service 
that is necessary to substantiate the claim; consequently, it 
does not, by itself or in connection with the evidence previously 
assembled, raise a reasonable possibility of substantiating the 
claim for service connection for a bilateral hearing loss.  

5.  The original claim of service connection for otitis media was 
denied by the Board in November 1987.   

6.  The evidence received subsequent to the November 1987 denial 
of reopening does not relate to the unsubstantiated fact of a 
current otitis externa caused or aggravated by service that is 
necessary to substantiate the claim; consequently, it does not, 
by itself or in connection with the evidence previously 
assembled, raise a reasonable possibility of substantiating the 
claim for service connection for an otitis externa.  

7.  The original claim of service connection for sinusitis was 
denied by the Board in November 1987.   

8.  The evidence received subsequent to the November 1987 denial 
of reopening does not relate to the unsubstantiated fact of a 
current sinusitis caused or aggravated by service that is 
necessary to substantiate the claim; consequently, it does not, 
by itself or in connection with the evidence previously 
assembled, raise a reasonable possibility of substantiating the 
claim for service connection for sinusitis.  

9.  The initial evidence of DM is many years after service 
discharge, and the evidence does not show DM due to service.   

10.  The initial evidence of a cardiac disorder is many years 
after service discharge, and the evidence does not show a cardiac 
disorder due to service.   


CONCLUSIONS OF LAW

1.  The November 1987 Board decision that denied reopening of 
service connection for right pterygium became final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2009).

2.  New and material evidence has not been received to reopen a 
claim for service connection for right pterygium.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

3.  The November 1987 Board decision that denied service 
connection for a bilateral hearing loss is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2009).

4.  New and material evidence has not been received to reopen a 
claim for service connection for a bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2009).  


5.  The November 1987 Board decision that denied service 
connection for an ear disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. 
§ 20.1104 (2009).

6.  New and material evidence has not been received to reopen a 
claim for service connection for otitis externa.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

7.  The November 1987 Board decision that denied reopening of 
service connection for sinusitis is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1104 (2009).

8.  New and material evidence has not been received to reopen a 
claim for service connection for sinusitis.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2009).  

9.  DM was not incurred in or aggravated by active duty; nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

10.  A cardiac disorder was not incurred in or aggravated by 
active duty; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in February 2004, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter.  

The Veteran was informed in an April 2007 letter about disability 
ratings and effective dates if one of his claims was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In May 2008, the RO sent the Veteran a letter in which he was 
informed of the requirements to reopen claims of service 
connection based on new and material evidence.  

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
notify a veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify a veteran of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  The 
Court also held that VA's obligation to provide a veteran with 
notice of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that was 
of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the 
Veteran in May 2008 complies with the holding in Kent.  In 
essence, this letter informed the Veteran that the claims were 
originally denied because the disabilities were not shown to have 
either been incurred in or aggravated by service and that he must 
submit evidence showing that each of the disabilities is related 
to service.   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA is not required to provide a 
medical examination unless it is first determined that a claim is 
reopened.

Although no nexus opinion has been obtained in this case on 
the issues of service connection for DM and a cardiac 
disorder, none is needed.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met, as will be 
discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the 
third element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the two.

There is no medical evidence of DM or heart disease that is 
causally related to service or shown within the presumptive 
period.  Consequently, the Veteran has not presented evidence 
indicating a nexus between a current condition and service.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the Veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  





Analyses of the Claims

New And Material Evidence

The Veteran seeks to reopen claims of service connection for a 
right pterygium, bilateral hearing loss, otitis externa, and 
sinusitis, which he contends he incurred in or as a result of 
military service.  However, the Veteran has not submitted new and 
material evidence to reopen the previoiusly denied claims, and 
the appeal will therefore be denied.  

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1104.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be evidence that the Veteran currently has right pterygium, 
bilateral hearing loss, otitis externa, or sinusitis due to an 
event or incident of his period of active service.  

The issue of right pterygium was originally denied by an 
unappealed rating decision in February 1963 because there was no 
evidence of a chronic disability due to service.  The benefit was 
again denied by the Board in November 1987 because there was no 
new and material evidence.  Service connection for bilateral 
hearing loss, otitis externa, and sinusitis were denied by the 
Board in November 1987 because the evidence did not show chronic 
bilateral hearing loss, otitis externa, or sinusitis due to 
service.

The Veteran attempted to reopen claims for the above-noted 
disabilities in January 2004.

The evidence on file at the time of the November 1987 Board 
decision consisted of the Veteran's service treatment records, 
private treatment records beginning in April 1961 and VA 
treatment records beginning in January 1963.

Evidence received since November 1987 consists of Social 
Security records, VA and private treatment records dated from 
December 1987 to June 2009, and written statements by and on 
behalf of the Veteran.  


The Veteran's service treatment records reveal that he 
complained of sinus problems in November 1952.  Mild nasal 
pterygium of the right eye, a history of asthma in childhood, 
and a history of one attack of sinusitis were reported on 
discharge examination in May 1953.  Uncorrected near and far 
vision was normal in May 1953.  His sinuses and ears were 
normal.  

The initial post-service medical evidence of any of the claims 
sought to be reopened was not generated until a number of 
years after discharge.  A left pterygium was reported in 
private hospital records dated in April and May 1961.  
Allergic rhinitis was noted on VA examination in January 1963.  
A bilateral hearing loss was shown on private audiogram dated 
in June 1977.

The Board has reviewed the evidence received into the record 
since the November 1987 Board denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
a claim for service connection for any of the previous denied 
disabilities.

The evidence added to the claims files after November 1987 
includes a translated private medical report dated in October 
1973 in which the diagnosis is excision of the right 
pterygium.  There are subsequent findings of bilateral hearing 
loss but no findings of pterygium, otitis, or sinusitis, 
including on general VA examination in March 1990.  

The evidence added to the claims files since November 1987 does 
not include any medical evidence linking any of the pertinent 
disabilities to service, as needed to warrant service connection.  

Thus, the additional evidence received since the November 1987 
Board decision does not relate to the unestablished facts 
necessary to substantiate the claims by showing a link between a 
current disability and service, nor does it raise a reasonable 
possibility of substantiating any of the claims.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. 
App. 51, 53 (1992).  (Observing that evidence of the claimant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  

The Board has considered the Veteran's written contentions.  
However, the Veteran's statements are redundant of assertions 
made in connection with the prior claims, and, thus, are 
cumulative of evidence already considered.  Moreover, as a 
layperson without the appropriate medical training and expertise, 
the Veteran is not competent to render a probative opinion on a 
medical matter, such as whether he has a current disability 
related to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was 
held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Here, however, none of the 
above criteria have been satisfied.

Accordingly, the Board finds that the claims for service 
connection for right pterygium, bilateral hearing loss, otitis 
externa, and sinusitis are not reopened.


Service Connection 

The Veteran seeks service connection for DM and a cardiac 
disorder.  Having carefully considered these claims in light of 
the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims, and 
that these appeals will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the Veteran.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 
1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of evidence 
in light of its inherent characteristics in its relationship to 
other items of evidence.").  

The Veteran's service treatment records do not contain any 
complaints or findings indicative of DM or a cardiac disorder.  
His heart was normal on discharge evaluation in May 1953.

Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, they 
are akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also  LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The initial post-service evidence of either DM or a cardiac 
disorder was not until November 1985, when it was noted that the 
Veteran was a diabetic.  The diagnosis in March 1987 included 
status post cardiac failure.  These postservice findings are 
dated over 30 years after service discharge.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim).  Apart from the mere assertion that these disorders are 
related to service, there is also no competent medical evidence 
linking DM or a cardiac disorder to service.  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). 

Based on the evidence above, the requirements for service 
connection are not shown.  Consequently, the Veteran does not 
have DM or a cardiac disorder as a result of service.  

The Veteran's statements asserting that he has DM and a cardiac 
disorder due to service are not probative.  He is not competent 
to render a medical opinion.  While the Veteran is not competent 
to provide an opinion with regard to the etiology of DM and 
cardiac disorder, he is certainly competent to report his 
symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  However, these recent statements are directly 
contradicted by his service discharge report and the post-service 
medical evidence of record.  These contemporaneous documents are 
afforded significant probative weight, since they were created at 
the time of service or at the time of medical treatment, as 
compared to statements given many years later.  As a result, this 
evidence is more probative.  

As there is no competent medical evidence of record to support 
the Veteran's claims for service connection for DM and a cardiac 
disorder, the preponderance of the evidence is against these 
claims and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, service 
connection for right pterygium is not reopened; the appeal is 
denied.

As new and material evidence has not been received, service 
connection for a bilateral hearing loss is not reopened; the 
appeal is denied.

As new and material evidence has not been received, service 
connection for otitis externa is not reopened; the appeal is 
denied.

As new and material evidence has not been received, service 
connection for sinusitis is not reopened; the appeal is denied.

Service connection for DM is denied.

Service connection for a cardiac disorder is denied.


REMAND

This case was remanded by the Board in March 2007 for additional 
development, to include consideration of whether the Veteran has 
a pulmonary disability secondary to his service-connected right 
pleurisy; and to determine what percentage of the Veteran's 
respiratory symptomatology was due solely to his service-
connected right pleurisy.  The AMC/RO was directed to 
readjudicate the Veteran's claims, which was to include 
application of all appropriate legal theories, including Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that the July 
2009 Supplemental Statement of the Case does not include the law 
and regulations on secondary service connection.  Additionally, 
the June 2009 VA pulmonary evaluation referred to recent 
pulmonary function studies (PTS) but did not provide the specific 
test results.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the 
Board finds that the RO did not adequately comply with the terms 
of the Board's March 2007 remand with respect to the issues of 
entitlement to service connection for a pulmonary disability, to 
include on a secondary basis, and entitlement to a compensable 
evaluation for service-connected right pleurisy.  Id.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for a respiratory disability 
since June 2009, the date of the most 
recent evidence on file.  After securing 
any necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  The AMC/RO will advise the Veteran of 
what evidence would substantiate his claim 
of entitlement to service connection for a 
respiratory disability on a secondary 
basis.

3.  The AMC/RO will obtain the results of 
the May 2009 PFS, which will be added to 
the claims files.

4.  Following completion of the above-
requested development, the AMC/RO will 
arrange for review of the Veteran's claims 
files by the examiner who saw the Veteran 
in June 2009 in order to determine the 
percentage of the Veteran's respiratory 
symptomatology due solely to his service-
connected right pleurisy.  If the examiner 
who saw the Veteran in June 2009 is 
unavailable, another appropriate health 
care provider will review the claims files 
and provide the requested opinion.  The 
following considerations will govern the 
review and opinion:

a.  After reviewing the claims 
files, including the March 2004 
and May 2009 PFS, and this 
remand, the reviewer must 
provide an opinion on what 
percentage of the Veteran's 
respiratory symptomatology is 
due to service-connected 
pleurisy.  The reviewer must 
acknowledge receipt and review 
of the claims files.

b.  In all conclusions, the reviewer 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

c.  If the reviewer is unable to 
render an opinion without resort to 
speculation, this should be noted 
and explained.

d.  If the reviewer responds to the 
above inquiry that she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that needs 
to be obtained in order to render 
the opinion non-speculative and to 
obtain such evidence.  

If the reviewer determines that a current 
respiratory examination, to include PFS, 
is needed before the requested opinion can 
be rendered, the AMC/RO should schedule 
the Veteran for such an examination.

5.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that the evaluation report does not 
contain sufficient detail, the AMC/RO must 
take any appropriate action by return of 
the report to the reviewer for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

6.  Thereafter, the AMC/RO must 
readjudicate the claims of service 
connection for a respiratory disability, 
to include on a secondary basis and 
entitlement to a compensable evaluation 
for service-connected right pleurisy.  The 
readjudication of service connection for a 
pulmonary disability should reflect 
consideration of 38 C.F.R. § 3.310 (2009) 
and Allen v. Brown, 7 Vet. App. 439(1995).  
If either of the benefits sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


